From:           Suneel Chakravorty
To:             Feedback, Civil; Lesko, Mark (USANYE); Donoghue, Richard (USANYE); DuCharme, Seth (USANYE); Hajjar,
                Tanya (USANYE)
Cc:             Eduardo Asunsolo
Subject:        Will you support public accountability?
Date:           Friday, September 25, 2020 4:58:43 PM
Attachments:    Petition_and_Affidavit.pdf


Dear Ms. Penza, Ms. Hajjar, Mr. Lesko, Mr. Donoghue, and Mr. DuCharme:

Please find attached a document containing a petition, an affidavit, and some signatures of
support from media.

The affidavit contains 8 simple statements that we would like you all to review and respond to,
either affirming or denying each point, regarding your conduct, and that of your office, in the
case of USA v. Keith Raniere et. al (18-cr-204).

Please honor this demand for public accountability to the people you serve and respond to the
affidavit no later than 5PM ET on Wednesday, September 30. Also please confirm receipt of
this email.

You may email me or team@makejusticeblind.com.

Thank you,
Suneel Chakravorty
